     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 1 of 53




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

M. C. MOORE, ET AL                                    CIVIL ACTION

VERSUS                                                NUMBER: 65-15556

TANGIPAHOA PARISH SCHOOL                              SECTION: “B”(1)
BOARD, ET AL

                                  OPINION

       When this case began in 1965, race-based separation

of students, teachers and facilities was the result of a

de jure system of racial segregation. The groundbreaking

unanimous decision in Brown v. Board of Education, 347

U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), and its

progeny supplied the framework for rooting out racial

isolation and the accompanying pernicious effects it has

on     children,      parents,      educators,      and    the    at-large

society.

       The significant and sensitive issues in the pending

motion      for   provisional       unitary     status,     viewed     as    a

proposed modification of existing desegregation decrees,

are clearly and adequately addressed by movants and

opponents. Rec. Doc. 1630.


                                       1
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 2 of 53




    We proceed and join in remembrance with Circuit Judge

Carl Stewart’s cautionary observations in a concurring

opinion in Anderson v. Sch. Bd. of Madison Cty., 517 F.3d

292, 305 (5th Cir. 2008).

    While the record [as here] provides a detailed
    account of the many obstacles that prevent the
    existence of fully integrated schools—such as the
    confluence of the geography and demography in the
    district—the cruel irony is that racial isolation,
    albeit not as the product of de jure segregation,
    largely remains as foreboding and potentially
    deleterious as it was when federal court supervision
    began. Of course, this case is only the latest
    indication that despite the societal progress that
    has been made in dismantling systems of segregation,
    many of the concerns highlighted in Brown still
    remain as viable today as when that opinion was first
    authored.

Id. at 306 (emphasis added)

    The ultimate inquiry in determining whether a school

district is unitary is whether (1) the school district

has complied in good faith with desegregation orders for

a reasonable amount of time, and (2) the school district

has eliminated the vestiges of prior de jure segregation

to the extent practicable. Hull v. Quitman County Bd. of

Educ., 1 F.3d 1450, 1454 (5th Cir.1993); see also
                                    2
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 3 of 53




Freeman v. Pitts, 503 U.S. 467, 492, 498, 112 S.Ct. 1430

(1992). This standard applies in assessing whether the

school   district      is   unitary     in     the   remaining     areas

relative to employment practices, student assignment, and

facilities. Unitary status was previously declared in

other areas.

    In evaluating unitary status, “a court should give

particular attention to the school system’s record of

compliance.” The record of good faith compliance must be

“consistent”. See Fletcher v. Miss., et al, CA#16-60722

(5th Cir. 02/06/2018). For at least three years, the

district court should retain jurisdiction and require the

school board to file reports with the court. The court

then must hold a hearing to consider whether the district

should be considered unitary; plaintiffs must receive

notice of the hearing and an opportunity to show why the

system   is    not    unitary     and    why    continued      judicial

supervision is necessary. Only after these procedures are

followed may a district court be sufficiently certain

that a school system is unitary and dismiss the case. See


                                    3
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 4 of 53




Monteilh v. St. Landry Par. Sch. Bd., 848 F.2d 625, 629

(5th Cir. 1988). It must be emphasized that a provisional

declaration of unitary status will neither vacate prior

decrees nor dismiss this action. It would set forth

modifications that credit current successes arising from

relevant good faith actions of parties over a reasonable

period of time. Moreover, additional circumstances as

discussed infra must be weighed in determining present

and future conditions within the Tangipahoa Parish School

System (“TPSS”).

    In Freeman v. Pitts, 503 U.S. 467, 491-492, 498

(1992), the Supreme Court stated: “Among the factors

which must inform the sound discretion of the court . .

. are the following: whether there has been full and

satisfactory compliance with the decree in those aspects

of the system where supervision is to be withdrawn;

whether retention of judicial control is necessary or

practicable to achieve compliance with the decree in

other facets of the school system; and whether the school

district has demonstrated, to the public and to the


                                    4
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 5 of 53




parents and students of the once disfavored race, its

good-faith commitment to the whole of the court’s decree

and to those provisions of the law and the Constitution

that were the predicate for judicial intervention in the

first instance.”

    Federal courts have broad equitable powers to fashion

remedial     measures       designed       to     eliminate       school

segregation. Milliken v. Bradley, 433 U.S. 267, 279–80,

97 S.Ct. 2749, 53 L.Ed.2d 745 (1977). The district court

may “adjust remedies in a feasible and practical way to

eliminate the conditions or redress the injuries caused

by unlawful action.” Freeman v. Pitts, 503 U.S. 467, 487,

112 S.Ct. 1430, 118 L.Ed.2d 108 (1992). If injunctive

relief is “to be enforced with fairness and precision,”

it must be flexible. Id.

    Accordingly, “sound judicial discretion may call for

the modification of the terms of an injunctive decree if

the circumstances, whether of law or fact, obtaining at

the time of its issuance have changed, or new ones have

since arisen.” Pasadena City Bd. of Educ. v. Spangler,


                                    5
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 6 of 53




427 U.S. 424, 437, 96 S.Ct. 2697, 49 L.Ed.2d 599 (1976).

A school district, though, is “entitled to a rather

precise      statement      of     its     obligations         under      a

desegregation decree.” Board of Educ. of Oklahoma City

Pub. Schs. v. Dowell, 498 U.S. 237, 246, 111 S.Ct. 630,

112 L.Ed.2d 715 (1991); Moore v. Tangipahoa Par. Sch.

Bd., 864 F.3d 401, 406 (5th Cir. 2017).

      First, consent decrees are contractual in nature, so

parties may fairly expect such orders to be enforced as

both a contract and a judicial decree. Frew ex rel. Frew

v. Hawkins, 540 U.S. 431, 437, 124 S.Ct. 899, 157 L.Ed.2d

855 (2004). As a judicial decree, such injunctions are

“subject to the rules generally applicable to other

judgments and decrees,” including modification. See id.

540   U.S.   at   441.    Further,       individuals     and   entities

subject to injunctions must have fair notice of the terms

of the injunction and any modifications that take place.

See W. Water Mgmt., Inc. v. Brown, 40 F.3d 105, 109 (5th

Cir. 1994); Alabama Nursing Home Ass'n v. Harris, 617

F.2d 385, 387–88 (5th Cir. 1980). Upon proper notice, the


                                    6
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 7 of 53




district court may modify the terms of an injunction sua

sponte. W. Water Mgmt., 40 F.3d at 109.

       Litigation Counsel for plaintiffs filed on December

5, 2019 an opposition memorandum which concluded at page

8 that “The motion for unitary status and approval of the

proposed settlement agreement (found at Rec. Doc. 1581 -

filed on Sept. 26, 2019) should be dismissed without

prejudice, subject to re-submission after addressing the

concerns expressed by the court at the November 20, 2019

hearing.” Rec. Doc. 1609 (Emphasis added)

       The court’s primary concerns during the November 2019

hearing expressly dealt with the need for additional

information       showing     how    the   proposed      settlement      and

modification of existing decrees impacted a determination

of     unitary     status.     See    Rec.     Docs.    1606     and    1612

(Transcript). Thereafter, a revision to the original

settlement and proposed modification was filed by all

parties’       Settlement       Counsel.      See    Rec.     Doc.     1615,

including memorandum and exhibits. Litigation Counsel for

plaintiffs filed an opposition to the re-submitted plan,


                                       7
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 8 of 53




Rec. Doc. 1619, reciting among other things the long

history of this case and how it came to the forefront

once     again     when    this     court       granted    relief    on      an

employment matter in March 2008. See Rec. Doc. 661 (In

re     Coach      Foster).       That        2008     matter     effectively

revitalized an intermittent monitoring process in all

areas. Since then and to establish better pathways to

unitary status, the undersigned conducted a series of

conferences,          hearings,             issued      various      orders,

injunctions, plan modifications, and conducted on-site

visits to various schools within the noted system. At all

stages,      we   have    been    ably       assisted     and/or    received

involvement by all parties’ counsel, leading community

members and civic groups, school officials, staff, the

Chief Desegregation Implementation Officer (“CDIO”) and

Court Compliance Officer (“CCO”) – all of whom presented,

inter alia, perspectives from relevant constituents or

stakeholders,          e.g.      parents,           educators,     students,

administrators, residents, various organizations, etc.




                                        8
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 9 of 53




      Subsequently,     a   hearing      was    held   on   the    latter

proposal on February 11, 2020. See Rec. Docs. 1626 and

1627 (Transcript). While indicating provisional approval

of the modified proposal at that hearing and to further

clarify certain aspects of the modification, we gave

parties further opportunity to address certain aspects

of the proposal. Implicit again in our consideration is

having a plan that could better maintain and promote

unitary status, along with consideration of the existing

plans and orders found at Record Documents 866-876 and

others.

      Thereafter on March 23, 2020 Settlement Counsel for

all    parties    filed     the    instant      motion      to    declare

provisional unitary status, suspend existing injunctions

and orders, and acknowledge and approve final settlement.

See Rec. Doc. 1630 and related exhibits. A hearing was

held on July 30, 2020. After hearing from all parties’

counsel, parties were given further opportunity to file

additional    information/data          and    motions   on      remaining

disputed issues.       Rec. Doc. 1638.


                                    9
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 10 of 53




        On      August          18,       2020        Litigation              Counsel           moved        to

conduct discovery relevant to the recently submitted

documents and inquiries made by the court concerning

academic performance of black students. Rec. Doc. 1642.

That motion was granted on September 3, 2020 to allow

movant          focused           discovery             via       Federal           Rule        of     Civil

Procedure 31. 1                 That same procedure was previously used

in a similar request by Litigation Counsel for plaintiffs

on      related           issues          in      preparation                for       the       earlier-

mentioned November 2019 hearing. See Rec. Docs. 1599 and

1648.

        Even        though          parties           might         jointly           agree          to     the

initial           terms,          the       court        may       exercise            its       flexible

authority to modify the decree when faced with changed

circumstances. See Spangler, 427 U.S. at 437, 96 S.Ct.

2697. Moore v. Tangipahoa Par. Sch. Bd., 864 F.3d 401,

407 (5th Cir. 2017). Parties and the at-large public were

on notice of work being done on the instant plan before

its initial filing in 2019, and through the court’s


1 The record does not show that plaintiff’s Litigation counsel proceeded with the authorized Rule 31 discovery or
ever moved for reconsideration or an extension for doing so.

                                                       10
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 11 of 53




pronouncements at the first hearing of the original plan

in         November            2019,          and       also         evidenced              by      parties’

subsequent submissions in response to the court’s order

at Record Document 1613, and the transcript of same at

Record Document 1612. 2 Credible information received from

the school superintendent, the former CCO 3, and others at

hearings on TPSS’ strategic plan that essentially forms

the foundation and substance for proposed modification

also convinces that due process was given to stakeholders

for comment.4 Parties were not unprepared to present and

defend their respective positions. Modification of the

proposed              plan        is an exercise of due                               and reasonable

discretion. There would still be periodic reporting,

hearings, etc. as currently required throughout a three-

year provisionary term and an ultimate fairness hearing

on whether to grant permanent unitary status thereafter.


2
    See also Rec. Doc. 1615-1, pp. 5-8 evidencing detailed meetings, etc. by the superintendent and others.

3
 Ms. Arlene Knighten, a minister and attorney in Tangipahoa Parish, served as CCO for about twenty years before
becoming Executive Counsel to a state agency: https://cardinalchange.com/our-team

4Examples included meetings with community/civic groups and Litigation Counsel: Rec. Doc. 1612, pp. 35-37, 57-
64; Id. at pp. 102-4 (The Superintendent also had a citizens advisory committee, that included among other leaders
Mr. Mack McCraney: native of Hammond, La., reverend, and first African American Attorney to practice in
Tangipahoa Parish: http://nurturingourroots.blogspot.com/2019/05/mack-h-mccraney-became-first-african.html


                                                          11
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 12 of 53




       A key element amongst others is whether the TPSS has

shown through convincing evidence that it is acting in

good faith. The fact that contradictory evidence might

exist in opposition to the proposed plan does not compel

us to credit that evidence over other more compelling and

convincing evidence instead. Further, while factored into

our consideration of the instant motion, disagreements

over the proposed plan between plaintiffs’ Litigation and

Settlement Counsels and between various stakeholders do

not,    per   se,    invalidate     provisional       unitary     status

review. Cf. Parker v. Anderson, 667 F.2d 1204 (5th Cir.

1982)     (Class    action      settlement      approved      over     the

objection of all but one of the eleven named plaintiffs

as well as over the objections of a number of class

plaintiffs. Id. at 1207).

                       EMPLOYMENT PRACTICES

       The school system        and various       stakeholders have

generally worked in good faith to address employment

challenges,        especially     those      regarding       educators,

administrators, supervisors, and staff.                In response to


                                    12
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 13 of 53




a motion that had no opposing memorandum, the court

granted in June 2015 provisional unitary status in staff

assignments because “the Board as a whole over the past

10 years has progressively worked in good faith to attain

the 40-60 diversity goal set forth in Record Document 866

with respect to staff assignments for a three-year period

in that area.” See Green v. County of School Bd. Of New

Kent Cnty., 391 U.S. 430, 435-42, 88 S.Ct. 1689, 20 L.Ed.

2d 716 (1968).5

           Considering a                   subsequent motion                          that    came   again

without record opposition memorandum, the court in 2016

found “school-based staff demographics show that school

site administrative personnel have not been assigned in

a manner that tends to show that any school is intended

only for black or white students.”6 Compare Rec. Doc.

1410-1 with Rec. Docs. 1412-5 and 1412-6. The undersigned

further              found         that         “personnel               policies            continue   to

support non-discriminatory                                      hiring        practices         and that


5   See Rec. Doc. 1278, p. 3; Rec. Doc. 1241-1 at 8; Rec. Doc. No. 1241-3 at 11-26.

6   See Rec. Doc. 1425, p. 5.


                                                           13
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 14 of 53




(TPSS) has a system in place for filing any complaints

or            grievances         concerning      discriminatory       hiring,

assignment, promotion, pay, demotion or dismissal of

staff members. Rec. Doc. 1410-2.”7 (Emphasis added).

Unitary status in staff assignments would have been

declared then but for lack of documentation about two or

three unresolved grievances.8

            Later, when this court dismissed without prejudice

another motion for unconditional unitary status in July

2017, there was an open question on whether the TPSS

Board’s use of interim staff appointments violates orders

relative to staff assignment or impacts the provisional

grant of unitary status.9 Following a report 10 from the

CCO, prepared with assistance from the CDIO along with

Settlement                 Counsel,   and   to   Superintendent    Stilley’s

credit,                the     Superintendent     found    interim       staff



7
    Rec. Doc. 1425, pp. 6-7.
8
    Id., pp. 8-10.

9   Rec. Doc. 1471 at 24-25.

10   Rec. Doc. 1548.


                                            14
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 15 of 53




appointments were not in the best interest of the school

system;                and    decided   to   discontinue      it    except       under

exigent circumstances following approved procedures.11

           While          again   recognizing       evidence       of    good-faith

compliance with the 40-60 diversity goal, the court

determined in April 2019 that further court supervision

was necessary to allow the TPSS Board to show consistent

compliance in its hiring and promotion decisions.12 We

further                invited    reconsideration        of   staff      assignment

unitary status in six months provided                               there are no

findings of compliance issues in that area during that

period.13 There have been no administrative or court

findings of noncompliance on employment issues since that

April 2019 ruling.

           General            opposition     to    the   instant        motion    for

provisional unitary status has focused on complaints,

primarily about employment practices.                              However, those




11   Rec. Doc. 1568-5 at 3.

12   Rec. Doc. 1576.

13
     Rec. Doc. 1576.

                                              15
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 16 of 53




complaints were mostly resolved and involved matters

unrelated to compliance with desegregation orders.

           Complaints are not unusual in most cases involving

decrees under court supervision. Importantly, no credible

evidence              has      been   shown    of    bad   faith   noncompliance

relative to employment practices within the immediate

previous              24      months,    including     most   of    the   2019-20

academic term. For example, only about two of Litigation

Counsel’s seven (7) complaints filed through November 1,

2020 touched on employment issues. During the prior

reporting period for 2018-19, twelve (12) complaints out

of twenty-eight (28) involved employment issues. During

that latter                  term, only two complaints             led to court

ordered reversals in February 2019 of TPSS employment

decisions               -    but     without   any    findings     of   bad   faith

noncompliance.14 The vast majority of the employment-

related complaints for above noted academic terms were

resolved without a finding of noncompliance with existing




14   See Rec. Docs. 1572 and 1573.


                                               16
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 17 of 53




decrees.15 While TPSS’ conduct is not perfect, the record

as a whole for the current and immediate prior terms show

credible evidence of good faith compliance with court

orders relative to race-based employee grievances “for a

reasonable period and to the extent practicable.” Hull

v. Quitman County Bd. of Educ., 1 F.3d at 1454; see also

Freeman v. Pitts, 503 U.S. at 492, 498. (Emphasis added).

           The proposed plan allows the superintendent to meet

with an unsuccessful job or promotional applicant who

feels aggrieved based on race where she explains her

reasons for recommending an applicant of a different

race. If the unsuccessful applicant is not satisfied with

the superintendent’s explanation, they can seek further

consideration by a review committee. Two members of the

review committee would be chosen by parties’ Settlement

Counsel              and       a    third   person.   Until   that   process    is

completed, the position at issue remains open.

           There is a credible concern in the proposed plan for

the role of the system’s Chief Equity Officer (“CEO”),



15
     Rec. Doc. 1653, pp. 5, 7-13.

                                               17
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 18 of 53




currently called CDIO. While acknowledging the plan’s

retention and expansion of his duties in certain areas,

the CEO/CDIO’s role in hiring, promotion, and transfer

decisions        regarding          teachers,         administrators,

supervisors, and staff under the proposed plan needs

clarification.        Given the CDIO’s critical involvement in

the implementation of desegregation plans, the CCO’s

related functions, and the recognition of highly laudable

services by both, the proposed plan is modified by this

court in Attachment A to this order to specifically set

forth their respective duties.

    The Chief Equity Officer is still envisioned to be

part of the superintendent’s team or committee that

reviews employee hiring and promotion grievances that

allege a race-based violation of the court approved plan

or order. The CCO’s services shall continue in accordance

with the range of duties assigned at the time of his

appointment,     as     modified    by   Attachment      A,    including

notifications      to    and   related     processes     the    CCO    can




                                    18
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 19 of 53




implement when necessary to reasonably assure compliance

with court orders and the modified plan.

           Credible evidence, essentially from Superintendent

Stilly and former CCO Arlene Knighten 16, convincingly

shows            that        the     proposed             plan        will        further            notable

advancements to attract and retain educators, especially

African American educators.                                  Despite the ongoing COVID-

19 pandemic and its adverse impact in the foregoing

regards,              the         school      system           has       devised           an      approved

internal teacher certification and mentoring program that

addresses a state-wide racial disparity amongst certified

teachers.17

           Additionally, despite teacher shortages nationally

and state-wide, along with competition from adjoining

parish              school           systems              with          better            compensation

opportunities, the TPSS managed to show an increase in




16CCO for 20 years, followed by service as Executive Counsel to a state agency, and longtime practitioner, minister,
and resident in Tangipahoa Parish: https://cardinalchange.com/our-team
17   Rec. Doc. 1612, pp. 19-24.


                                                        19
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 20 of 53




the          hiring           of     African          American            educators.18                    The

superintendent showed that under her administration the

number of African American educators in the Tangipahoa

Parish             public          school      district           is      above many of the

surrounding                   Parish’s           school            districts.19                 Further,

principal and assistant principal hiring continue to meet

or exceed the 40-60 diversity goal. 20 To address lagging

hiring trends of central office staff and administrators

for the 2019-2020 academic year, the school system’s

record trends for the 2020-21 period show meaningful

positive adjustment and diligence.

           As shown supra, TPSS made prior advancements in the

overall                  distribution          of      educators              to      schools           that

approached the 40-60 diversity goal.                                             However, recent

trends mandate reversing teacher assignments that could

adversely impact that important aspirational goal. A

disproportionate number of schools appear to have a


18
  Relatively small millage rate adjustments to property taxes were previously proposed by the TPSS Board to help
fund needed improvements, teacher salaries, etc., but rejected by the electorate. The Board has subsequently
explored alternative funding measures to satisfy vital services, including matters of interest in this action.
19   Rec. Doc. 1612, p. 23.

20
     Id. at pp. 26-27.

                                                      20
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 21 of 53




predominance of both students and teachers of the same

race.            Many        of     those    schools    reportedly        have    lower

academic               performances.          For     instance,     the    only    TPSS

schools for the 2019-20 term that received a grade of “F”

from the Louisiana Department of Education were four

schools with a predominately African American student

population, and mostly teachers of the same race – many

without teacher certification yet. 21

           However, that evidence does not appear to be the

result of bad faith decision-making by the superintendent

or her staff.                     Instead, several factors discussed supra

have affected the foregoing data, e.g. pandemic, funding,

competition, etc. TPSS through its superintendent has

implemented vast changes that are reasonably expected to

produce              positive           improvements     in   the    diversity      of

distribution of teachers and performance scores, e.g.

internal               teacher          certification,    mentoring,       diversity

awareness and equity initiatives, recruitment by offering

contracts               at        job   fairs,   targeting    social       media    and



21
     Rec. Doc. 1653, pp. 21-22.

                                                 21
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 22 of 53




relevant websites, and working through black churches.

TPSS        implementation                    of       plans          to       provide            cultural

sensitivity               training,              positive             school          cultures,              and

addressing               parental              advocacy              should            also         enhance

inclusion, equity, and diversity awareness internally and

externally.22

        Additional measures are needed to supplement TPSS’

ongoing work to achieve the retained 40-60 goal for

distribution of educators to schools. Example measures

to consider in that regards include making assignments

that prioritize distribution of new hires and promotions

to schools that are below the goal, providing incentives

that encourage transfers to such schools by educators who

are currently                   at schools that exceed the goal, and

requiring applicants for school principal to provide in

their assessment of the relevant school a plan to achieve

that        goal.             Therefore,              within          twenty          days        of      this

opinion, parties shall exchange with the CDIO/CEO and the



22See for example: Rec. Doc. 1630-2, pp. 73-111; Rec. Doc. 1580, pp. 37-39 [Discipline Revolution Project (“DRP”)];
Rec. Doc. 1653, Ex. 16 (“Tangipahoa Parish School System Framework for Building a Culture of Student Success”);
Id., Ex. 27.

                                                        22
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 23 of 53




CCO their responses and/or additions to above additional

considerations. Thereafter, if requested or determined

to be necessary by the court, a conference will be

convened further address noted teacher assignment matter.

    Educators do not exist in a vacuum. As hard as they

might try to educate their students, the inevitability

of education will only come through conscientious support

from the entire community. The plan as herein modified,

along with the existing plans, seek in our opinion to

supplement the work of all educators and the goal of true

and equitable education.

                           STUDENT ASSIGNMENT

      TPSS’ student population is about 49% black and 51%

non-black, and its principal and assistant principal

makeups practically         mirror those         percentages. Having

school   leadership      that    meets     and    exceeds    the    40-60

diversity goal is reasonably contemplated to positively

impact   the    quality     of    instruction       by   teachers      and

educational performances of their students. For example,

the proposed plan has two features that the existing plan


                                    23
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 24 of 53




does             not         regarding      the     interview      process    for

principalships.                     Under the proposed plan, the principal

or supervisor of the principal-applicant would be added

to the team with other educators and the principal-

applicant would be required to present data about the

school they’re applying for with a plan to change that

school around to improve compliance, including academic

performance of students.23 Using their plans and data for

achieving equitable results, e.g. test scores, principals

and educators they supervise should thereby be more

accountable for                     demonstrating      their   achievements   and

under-achievements.

           Additionally, facility improvements and expansions

proposed by the plan are also reasonably expected to

contribute                 to      more   measurable    positive    results   for

students, educators, and the Tangipahoa Parish community.

They have suffered too long in portable trailers, tight

quarters, and undeserving conditions. If education is




23   Rec. Doc. 1612, pp. 29, 32.


                                               24
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 25 of 53




indeed the key to success, the means for providing it

must be a top priority of the entire Parish.

           Regarding student assignment, TPSS went from having

11 schools in compliance to about 20 schools recently,

thereby exceeding the goal set by the existing plan. 24 A

factor in the latter regard has been the transfer student

assignment directives set forth in the existing plan.25

Subject to later revision, those directives will stay in

place under the proposed plan.

           The COVID-19 pandemic caused world-wide shutdowns of

in-person education, etc., and a paradigm shift into

virtual              learning.              In      response             and       through      funding

provided by The Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act, the TPSS provided students with

Chromebook computers and as-needed free Wi-Fi access.

           In      the       2018-19           academic             term,         TPSS       experienced

chronic absences 26 of students at a 27% rate. For the

following 2019-20 academic term, it was reduced to 18%.

24   Rec. Doc. 1580, p. 16 and Rec. Doc. 1612, pp. 40-41.

25   Id.

26
     Chronic absences by a student basically involve 15 absences or more in a school year.

                                                            25
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 26 of 53




While the 2020-21 data as of November 2020 show an

alarming truancy increase, credible evidence shows the

data    reporting     process     is     more   likely    impacted         by

pandemic-related concerns, e.g. virtual learning, and

expectantly leading to inaccurate measurements. However,

we will continue to monitor future reports and make

adjustments where necessary.

       In the 2018-19 term, the Pre-Kindergarten through

4th grades had a 5% suspension rate. TPSS reduced that

rate to 4% in the 2019-20 term.            For grades 5 through 12,

TPSS had a 33% suspension rate in the 2018-19 term. In

the 2019-20 term TPSS reduced the suspension rate to 16%.

The superintendent further explained in comparison to

state-wide data, TPSS is reducing the gap in student

suspensions     and,    moreover,        its    expulsions    rate     has

dropped down below the state level. That downward trend

continues to occur based on the last reported 2020-21

period. With many students in a virtual learning setting

during the 2021-21 pandemic period, it is reasonable to




                                    26
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 27 of 53




also deduce a decrease in suspensions and expulsions.

Monitoring continues.

    Recognizing improvements in above areas do not mean

more is needed to assure more equitable results.                           Of

particular concern is the impact of disciplinary actions

upon affected students and the entire educational system.

That concern arises because many of the non-employment-

based complaints involve issues of student discipline.

While few of those complaints led to findings of non-

compliance with existing court orders and decrees, the

CCO and CDIO working together with all concerned are

addressing this important matter.

    For instance, using his own funds, on his own time,

without anyone’s request, but with appreciation from the

undersigned for doing so beyond the call of specified

functions     as   CCO,    Attorney      Don   Massey     is    pursuing

additional innovative endeavors which, in my opinion,

further unitary status in education within Tangipahoa

Parish. The CCO has worked to establish the Loyola Family

Advocacy initiative to support parental involvement and


                                    27
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 28 of 53




new approaches to address educational challenges, e.g.

truancy,               discipline,   etc.     Working    with     the    CDIO,

superintendent, and the Loyola College of Law, that

initiative has become operational.27 TPSS continues to

work with DRP on discipline matters as the result of

TPSS’ extensive strategic planning along with impressive

efforts by the Alternate Education (“AE”) Operations

Leader, Terran Perry. Through collaborative efforts with

DRP and the LDOE, TPSS has repurposed from a designated

alternative school approach to a more effective and

inclusive AE program. Mr. Perry has several members of

the AE team who assist him with offsite efforts to

students, families, and schools that refer students to

AE.

           While the pandemic and virtual learning experiences

are complicated challenges, the cumulative effect of

above-described multi-faceted programs shows consistency

towards achieving unitary status through very practical,

reasonable and good-faith means.



27
     Rec. Doc. 1653, p. 53-55.

                                         28
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 29 of 53




    Further, plaintiffs Litigation Counsel’s suggestion

for bringing in an independent expert to evaluate and

suggest improvements to TPSS’ work in addressing teacher

allocation and student or school performance grades,

especially at the so-called “D and F” levels, merits

further action. Therefore, within 20-days of this opinion

parties shall       exchange information          about     educational

experts who are qualified to perform that evaluation and

submit to the undersigned information on at least 2 such

experts. A conference will be convened thereafter with

the court.

    As they are and should be aware, parents, guardians,

students, and the entire community of Tangipahoa Parish

are essential components in the               educational process.

Without them, even well-intentioned workings by current

and future TPSS educators, administrators, staff, and

board would be doomed for failure.




                                    29
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 30 of 53




                                              FACILITIES28

         In      addition              to      cited          precedent               and       applicable

subjects discussed supra, the remedial responsibility of

school            authorities                 to        eliminate               invidious                racial

distinctions extends to the maintenance of its buildings

and the distribution of equipment. Swann v. Charlotte-

Mecklenburg Bd. of Ed., 402 U.S. 1, 18 (1971). “Courts

consider                ‘facilities’                      synonymous                  with             ‘school

buildings,’ so they assess this factor by comparing the

quality           of       different,               racially             identifiable                  schools

within          the       district             in      question.”               United           States          v.

Jefferson Cty. Sch. Dist., 63 F. Supp. 3d 1346, 1353

(N.D. Fla. 2014) (citing Thomas Cty. Branch of N.A.A.C.P.

v. City of Thomasville Sch. Dist., 299 F. Supp. 2d 1340,

1364 (M.D. Ga. 2004), aff’d in part, vacated in part,

rev’d in part sub nom. Holton v. City of Thomasville Sch.




28We rely in part on our prior rulings on this subject in July and December of 2017, Rec. Docs. 1472 and 1498; and
the mandate from the Fifth Circuit affirming that ruling, filed on May 13, 2019 at Rec. Doc. 1577-1. See also Rec.
Doc. 1552-1, the Fifth Circuit’s dismissal of plaintiffs appeal for want of prosecution. See also Rec. Docs. 1654 and
1660.

                                                         30
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 31 of 53




Dist., 425 F.3d 1325 (11th Cir. 2005); Valley v. Rapides

Par. Sch. Bd., 646 F.2d 925, 932, on reh’g, 653 F.2d 941

(5th Cir. 1981)).

    In     granting     provisional       unitary     status     in    the

facilities area, this court previously found in 2017 good

faith    compliance     with    several      specified     orders.         A

partial     listing      of     those     orders      included:        the

construction of O. W. Dillon Elementary School, Rec.

Docs.     876-2   and    1455-3     at    2;   repairs     at    various

facilities, Rec. Docs. 876, p. 25 and 1455-37 at 2-4;

renovation of a Career Education Center at Kentwood High

Magnet School, Rec. Docs. 956, pp. 1-2 and 1455-36 at ¶4;

and construction of three new schools, modified by Rec.

Docs. 956 and 1264. That ruling also found the following:

Physical facilities and equipment at schools previously

identifiable      as    majority     black     schools    are    largely

comparable to the physical facilities and equipment at

other schools in the system; only six of the thirty-one

schools in TPSS do not use temporary or modular buildings

(“T-Buildings”), and five of those were majority black


                                    31
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 32 of 53




schools; of the seven schools with ten or more modular

buildings, six were majority black schools.

    Moreover, the following excerpts from the 2017 ruling

are also referenced to provide additional context to

present considerations:

        As to expenditures, since 2010, the System has
    spent $9,536,204 in capital project funds on the four
    majority black high schools, or $2,384,051 per school
    and $4,191 per pupil, and $4,408,810 on the three
    majority non-black schools, or $1,469,603 per school
    and $1,737 per pupil. Rec. Doc. 1455-37 at 9. It
    spent $4,932,628 on the twelve-majority black
    elementary and middle schools, or $411,052 per school
    and $760 per pupil, and $4,846,136 at the twelve-
    majority non-black elementary and middle schools, or
    $403,845 per school and $718 per pupil. Id. Thus,
    over six years, approximately 61% of the (capital
    project) funds were spent at majority black schools.
    Id.
        During the same period, the System spent
    $4,337,960 in maintenance expenditures at the four-
    majority black high schools, or $1,084,490 per school
    and $1,729 per pupil, and $4,083,835 at the three
    majority non-black schools, or $1,361,278 per school
    and $1,144 per pupil. Rec. Doc. 1455-37 at 10. It
    spent $7,110,218 at the twelve-majority black
    elementary and middle schools, or $592,518 per school
    and $1,082 per pupil, and $5,577,800 at the twelve
    majority non-black elementary and middle schools, or
    $464,816 per school and $814 per pupil. Id. Thus,
    over six years, approximately 54% of the total

                                    32
Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 33 of 53




  maintenance funds expended were spent at majority
  black schools. Id.
                        …
      (While evidence was received alleging bad faith
  remarks by one school board member, it was found
  that:) [t]he Board majority appears in compliance
  with standing desegregation orders, and we are
  unaware of any reason to allow for indefinite
  judicial control over facilities as a necessary tool
  here for compliance in other areas; the Board’s
  actions in this context, minimally yet sufficiently,
  demonstrated a commitment to desegregation. See
  Taylor v. Ouachita Par. Sch. Bd., No. 66-12171, 2012
  WL 4471643, at *8, n.4 (W.D. La. Sept. 27, 2012)
  (granting unitary status in several areas, including
  facilities, because, even though “[t]he physical
  campuses differ in construction, age, and design . .
  . the facilities provide adequate space for their
  educational use and are all well maintained.
  Additionally, the School Board . . . has been able
  to ensure that classrooms are equally equipped with
  ‘smartboards’ and other forms of technology” and
  “[a]lthough there was some disparity in the amount
  spent on the schools, the disparity is based upon
  the natural growth in student populations, not based
  on   any   discriminatory   reason”);  Williams   v.
  Kimbrough, No. 65-11329, 2010 WL 1790516, at *5
  (W.D.La. May 3, 2010) (granting unitary status in
  the area of facilities where the elementary school
  facilities were not new, but were “well-maintained,
  grade-appropriate facilities”); United States v.
  Franklin Par. Sch. Bd., No. 70-15632, 2013 WL
  4017093, at *5 (W.D. La. Aug. 6, 2013) (declaring
  the system unitary in the area of facilities where
  the    schools     provided    reasonably    similar

                                  33
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 34 of 53




    accommodations, had comparable libraries, had the
    same or similar technology, used the same procedures
    for acquiring and repairing equipment and requesting
    maintenance, and were given an equitable amount of
    funds for maintenance, renovations, and technology).

Rec. Doc. 1472, pp. 12-14. (Emphasis added)

    Following the circuit’s affirmance of provisional

unitary status in the facilities area, and considering

the proposed plan at issue regarding facilities, the

following     subjects     have      been     the   focal     points       in

addressing TPSS’s current compliance in the facilities

area:

1. TPSS’ “Phase I” capital expenditures;
2. T-Building usage;
3. TPSS use of resources for student instructional
purposes; and
4. TPSS’ sales tax proposal.

    TPSS     based    Phase    1’s        capital   outlays      of   about

$22,700,000 on the need for specific changes, shifts and

increases in Parish population and facilities’ needs. It

cited   demographics       from    its      consultant      on   facility




                                     34
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 35 of 53




planning, CSRS 29, to address the foregoing changes with

the following Phase 1 projects:

        1. The purchase and improvements of presently vacant
        Harvest Academy campus or so-called Yokum Road school
        in Hammond, La. for an estimated cost of $6.5
        million;
        2. Adding 10 classrooms and dining capacity at Champ
        Cooper (PK-8/; Robert, LA area)for estimated cost of
        $5.3 million;
        3. Adding 8 classrooms at Ponchatoula High for
        estimated cost of $2.6 million;
        4. Adding 8 classrooms and some sitework (badly
        needed) at DC Reeves (3rd-4th/ Ponchatoula, LA) for
        estimated cost of $3.1 million;
        5. Add/Improve Field House, 2 classrooms and Title
        IX work at Loranger High for estimated cost of $2.7
        million;
        6. Replace/ repair windows, gutters and facia (in
        very poor condition) at Kentwood High/ Middle School
        for estimated cost of $1.0 million; and
        7. Debt retirement for existing Independence High
        and Sumner High Debt for estimated cost of $1.5
        million.

        Opponents correctly state that the plan provides

Phase I capital expenditures for only one school out of

six existing schools with a majority African American

student population, i.e. Kentwood School, and only one


29 CSRS is a Louisiana-based architectural firm that specializes in the development of long-range facility master
plans for school districts. Rec. Doc. 1602-2, p. 6.

                                                        35
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 36 of 53




out of seven in that regards upon the planned addition

of the Yokum Road school project. Opposition also notes

the absence of a “planning study (by TPSS) to consider

the impact of the facilities plan on desegregation and

elimination of the remnants of the dual school system

based on race.” 30                     We also note that Phase I’s capital

outlay for Kentwood Schools also represents only about

5% of the total capital expenditure. Based only upon the

foregoing credible facts, this court would not hesitate

to reject instant facility plans.                                           However, there are

more facts to consider.                                 Additional evidence just as

credible has also shown that TPSS’ facility plan was

substantially                    developed            to      address            current            student

enrollment, projected growth, prioritized needs at noted

facilities,                  and     replacement                of       temporary             classroom

buildings.31 It is important to remember that the scope

of the facilities plan includes accommodating for growth

and         the       elimination            of      existing            temporary             building,


30   See Rec. Doc. 1602-2, pp. 10.

31See for example: Rec. Docs. 1602-2, pp. 6-12; 1602-5, pp. 1-52; and Superintendent Stilley’s testimony during
prior hearings on the plan, e.g. Id.; Rec. Doc. 1612.

                                                       36
       Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 37 of 53




including T-Buildings (trailers), all of which should

positively impact desegregation.32                         The overwhelming

rationale is found to be based on race-neutral and good

faith considerations that are not violative of existing

desegregation decrees. Further evidence of good faith

actions includes the declining usage of T-Buildings,

partially in response to consistent concerns expressed

by        plaintiffs            Litigation   and    Settlement   counsel    and

others.33

           The        credible      concerns      from   the   community    and

plaintiffs’ Litigation Counsel raise equally important

matters that will be further addressed by increased

involvement in the monitoring of TPSS’ facilities plan.

To that end, the collaborative team-focused work-ethic

of the Superintendent will include meaningful involvement

from the CDIO/CEO and CCO as set forth in Appendix A to

this opinion. TPSS is further reminded that deviations

based on racially motivated reasons, including those that




32   Rec. Doc. 1602-2, p. 10.
33
     Rec. Doc. 1653, p. 41.

                                             37
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 38 of 53




cause the under-funding of school facilities in need and

subject to this decree will not be tolerated.

                     -----------------------

    As stated earlier and during hearings on the pending

motion, parties generally presented their evidence and

arguments     in    an    orderly        and   professional      manner.

Perceptions about the lack of communications or input

between counsel have been viewed more as a disagreement

about substance than process.              Nothing prevented anyone

from sending written suggestions, criticisms, or comments

about settlement efforts between this case’s inception

to modern times.         Between 1965 and now, there have been

multiple opportunities to provide changes and objections

to existing desegregation plans, decrees, injunctions,

etc., including the ones currently at issue.

    Based     on    current     compliance       successes,      parties

designated Settlement Counsel and others jointly proposed

a plan of action that fosters additional processes that

merit consideration of unitary status in remaining noted

areas.   Litigation       Counsel        for   plaintiffs    and    other


                                    38
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 39 of 53




opponents have shown examples of the school system’s

prior bad faith and specific needs about the current

proposal that we have incorporated into this opinion, as

seen supra. As noted earlier, historical examples of the

system’s    bad    faith       have     been      found     and   addressed.

However, the system’s current record of good faith and

compliance cannot be ignored. It must be supported, but

still   with     vigilant       monitoring         and    input    from   all

stakeholders.      To    his     credit,          plaintiffs      Litigation

Counsel    credits      the    current       TPSS    Superintendent       for

whatever success or possible future ones that might occur

due to her open and more inclusive management approaches.

    The     evidence          before        the     court     —    including

contemporaneous records made regarding each outstanding

area — supports the system’s explanations for actions

that have advanced and should further advance the cause

for unitary status in the three remaining areas, as

discussed above. Working also in collaboration with the

CDIO,     CCO,    and    other         stakeholders,         including     an

unprecedented number of meetings with the public, the


                                       39
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 40 of 53




Superintendent’s team-oriented approach has been vital

to TPSS’ current successes.

       Significantly,          we   also      agree     with     plaintiffs

Litigation Counsel’s assessment of the need to retain

jurisdiction and active monitoring of the modified plan.

We therefore emphasize that provisional unitary status

for three years is in order at this time on the remaining

areas, i.e. employment practices, student assignment and

facilities. Jurisdiction shall be retained during that

period, or a reasonable time period, to enforce, modify

or vacate terms of the plan as herein modified by the

court, and to conduct a final fairness hearing. The

existing plan and decrees are temporarily suspended, in

part and in the interim, all subject to further orders

of      the    court     and    consistent       with     this     opinion.

Therefore, the motion is granted in part, denied in part,

and the subject plan is modified in accordance with this

opinion, all as set forth herein. Rec. Doc. 1630.

       We continue to follow the Fifth Circuit’s incremental

approach       with     imposing     a      provisional     or    temporary


                                       40
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 41 of 53




probationary period under Youngblood. See Youngblood v.

Bd. of Pub. Instruction, 448 F.2d 770 (5th Cir. 1971);

also United States v. Overton, 834 F.2d 1171, 1173-74,

1177 (5th Cir. 1987). The same occurred in Flax v. Potts,

915 F.2d 155, 157 (5th Cir. 1990). And in United States

v. Midland Indep. Sch. Dist., the Fifth Circuit held that

it was not an abuse of discretion to grant unitary status

without    a   final    hearing     when    a   district     court     has

otherwise “develop[ed] intimate knowledge of the school

district’s operations . . . [and] attain[ed] the same

substantive goals achievable by using the Youngblood

procedures.” 48 F. App’x 102, *1 (5th Cir. 2002). Midland

does not prohibit a district court from imposing a

probationary      period      under      Youngblood     before      fully

releasing a defendant from part of a desegregation order.

See id. A 3-year probationary period is consistent with

Fifth Circuit doctrine. See Thomas v. Sch. Bd. St. Martin

Parish, 756 F.3d 380, 387 & n.23 (5th Cir. 2014) (holding

that the retention of jurisdiction meant that a court

order was not a full and final declaration of unitary


                                    41
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 42 of 53




status despite a finding that the district had “achieved

a unitary school system”); see also Moore v. Tangipahoa

Parish School Board, No. 18-30115, 921 F.3d 545, 549-50

(5th Cir. 2019) (Affirming this court’s grant of a two-

year probationary period in the facilities area to allow

additional limited oversight before concluding that the

school system has “demonstrated, to the public and to the

parents of the once disfavored race, its good-faith

commitment to the whole of the court’s decree.” Quotation

from Freeman v. Pitts, 503 U.S. 467, 491 (1992)).

    For the foregoing reasons, we find that TPSS has met

its burden of establishing, among other things, that it

has demonstrated good faith commitment to complying with

the court’s existing orders and setting forth a plan, as

hereinabove modified, to advance towards unitary status

following     a   three-year       probationary       or    provisional

period. See also Missouri v. Jenkins, 515 U.S. 70, 88–89

(describing a “good faith commitment to the whole of the

court’s decree” as part of “the showing that must be made




                                    42
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 43 of 53




by a school district . . . for complete or partial relief”

from that decree).

    School      integration        is    an     enormously       complex

enterprise that requires consideration of an enormous

number of factors. Moore v. Tangipahoa Parish School

Board, 843 F.3d 198, 202 (5th Cir. 2016)(Quoting Swann v.

Charlotte–Mecklenburg Bd. of Educ., 402 U.S. 1, 27 n.10,

91 S.Ct. 1267, 28          L.Ed.2d 554 (1971): “There is no

universal answer to complex problems of desegregation;

there is obviously no one plan that will do the job in

every case.”). Efforts to achieve unitary status are

bound to have a far-reaching impact and unpredictable

consequences across the school district. Moore, 843 F.3d

at 202.

    The Board, TPSS, and the people who, in the end,

govern their school system, must be aware that the door

through which they enter and leave the courthouse is not

locked to them. They will undoubtedly find that this is

so especially if they fail to maintain the provisional

grant of a unitary system we conclude exists today.


                                    43
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 44 of 53




NAACP, Jacksonville Branch v. Duval Cty. Sch., 273 F.3d

960, 976–77 (11th Cir. 2001).

    New Orleans, Louisiana this 30th day of March 2021




                            __________________________________
                            SENIOR UNITED STATES DISTRICT JUDGE




                                    44
     Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 45 of 53




                                             ATTACHMENT A


I. Role of Desegregation Implementation Officer

        The new title for the Desegregation Implementation

Officer shall be Chief Equity Officer (CEO).34                                                      The CEO

shall report directly to the superintendent and shall be

tasked with supervision of the Office of Equity personnel

involved with implementation of the terms and provisions

of this order.                     The CEO will serve as a member of the

school system’s Senior Leadership team.                                               As a member of

the Senior Leadership Team, the CEO shall be included in

Senior Leadership Team meetings.

        The CEO and superintendent should interact regularly

on issues relevant to the effective implementation of

this order, including identification of successes and

challenges, as well as sharing of information that will

enable          assessments               of      the        school         system          experiences



34
  The CEO position shall be continued through the duration of this order. The person presently occupying the CEO
position shall be continued in that position through the duration of this order. He may be only removed pursuant
to an order of this court upon a showing of just cause by the School Board. In the event the person occupying the
CEO position should resign, be removed by this court for just cause, or otherwise no longer hold the position, the
superintendent shall prepare a job description which shall include the same duties and responsibilities as
contained this Agreement, advertise to fill the vacancy, and employ the person selected to fill the vacancy for the
remaining duration of this Agreement, subject to court approval beforehand.

                                                        45
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 46 of 53




implementing this order, especially regarding employment

practices, student assignment matters, and facilities

planning and implementation.

    The CEO will serve as liaison for school system

employees, students and families who assert complaints.

Regarding complaints, the complaint protocol the school

system has proposed, and which the court accepts, will

be as follows: Complaints should be first addressed at

the school level which includes a meeting with the

principal.     If   not   resolved,       the   district     supervisor

assigned to the school, who also performs the periodic

evaluations of the principal, will become involved to

assist in resolving the complaint. The final level for

resolution will be the Senior Leadership Team, which will

include the CEO. For African American complainants who

feel that they have been discriminated against due to

race, the CEO, along with other senior leaders, will

advise the complaining employee of the court approved

grievance     process.      The     CEO    will     follow     up    with

complaining employees and serve as liaison for process


                                    46
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 47 of 53




questions they may have during the grievance process.

The CEO shall keep a record of complaints asserted in

which a violation of this order is alleged, or in which

an African American alleges discrimination based upon the

complainant’s      race,     along        with   the   status    of   each

complaint, and if resolved the general nature of the

resolution.


    As per the Agreement of the parties, the CEO shall

be employed on a twelve-month basis with a salary at

Grade 23, which is equivalent to the salary grade of

assistant     superintendents             and    the   chief    financial

officer. and which is the pay grade at which the position

of Desegregation Implementation Office is presently paid.


Performance Responsibilities

•   Serve as a member of the school system’s Senior
Leadership team and attend Senior Leadership Team
meetings.

•   Serve as a senior leader on the school system’s
Central Implementation Team (CIT), which shall meet
monthly to address systematic trends in discipline across
the school system.



                                     47
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 48 of 53




•   Serve as liaison regarding the complaint                           and
grievance process referenced in this order.

•   Maintain a list of all complaints of lack compliance
with violations or failure of the school system to comply
with this order, and discrimination against an African
American complainant based on the complainant’s race,
including the status of the complaint and, if resolved,
the general nature of the resolution.

•   Participate in a weekly or bi-weekly meeting with
the superintendent, a “check-in,” to discuss and
collaborate  on   issues  of   concern,  developments,
strategies, challenges and successes implementing this
order.

•   Among the ongoing discussion items          for the
superintendent and CEO, prior to hiring of candidates for
administrative or staff positions at the level of
principal or higher, the superintendent shall advise the
CEO of each proposed hire, the names and races of other
candidates for the position, and seek any input the CEO
may wish to offer. The CEO shall have the opportunity
for advisory input to the superintendent. However, the
CEO shall not have a vote or veto ability.

•   Otherwise,   communicate   with   and assist the
superintendent in the solution of concerns which may
arise in the areas of his responsibility.

•   Attend and contribute to monthly CIT meetings where
the leadership team works to engage in problem-solving
strategies to address inequities in discipline across the
school system, with priority given to UIR schools for
discipline.

•   At least ten (10) days prior to effecting or
improving transfers of students for the following school
year, the superintendent or the superintendent’s designee
shall submit a comprehensive listing of all approved

                                    48
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 49 of 53




student transfers, including the race of the transferring
student, the proposed transferring and receiving schools,
and the basis for the transfer or rejection of it. The
CEO shall have the opportunity for advisory input to the
superintendent. However, the CEO shall not have a vote
or   veto   ability.   For   all   approved   “hardship,”
extraordinary, administrative or similar transfers, the
CEO may request the underlying materials supporting or
disputing the request.

•   Serve as the school system’s chief point of contact
to implement a mentoring program for at risk youth in the
school system, including serving as a liaison with the
community and church leaders, with priority given to UIR
schools for discipline.

•   Attend and contribute to the school system’s
quarterly meetings with senior leadership with respect
to this order.

•   Assist with required reporting to the Court
Compliance Officer (“CCO”) and plaintiffs’ Settlement
Counsel.

•   Meet and confer freely with the CCO as requested and/
or necessary in the view of either the CEO or the CCO.

•   Identify division objectives based upon parish goals
and   objectives   of   the   School   Board   and   the
superintendent.

•   Identify and initiate the development of performance
objectives based upon established school and community
goals.

•   Recommend to the superintendent specific policies,
procedures, plans and programs for attaining current
objectives.



                                    49
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 50 of 53




•   Advise and counsel the superintendent in the area of
equity and Agreement implementation during weekly or bi-
weekly check-ins with the superintendent and upon the
superintendent’s request.

•   Make presentations to the School Board when required
by the superintendent regarding equity and aspects of
this order.

•   Coordinate with other senior leaders on the
organization and presentation of workshops and in-service
training relative to sensitivity and terms and provisions
of this order.

•   Direct and implement strategies to engage families
and communities that advances unitary status objectives.

•   Stay abreast of trends in the development of
diversity and equity in the field of elementary and
secondary education.

•   Study educational needs of the school community and
make recommendations to the superintendent strategies for
increasing diversity, equity and opportunities for all
students.

•   Adhere to established lines of communication through
the chain of command, recognizing the ability of the CEO
to freely communicate with the CCO as the CEO and CCO
deem appropriate.

•   Ensure strategies to facilitate diversity and equity
and to implement this order are in alignment with state
laws and guidelines and this order.

•   Adhere to the policies and procedures established by
the School Board that comply with this order.

•   Implement the policies and procedures established by
the School Board that comply with this order.

                                    50
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 51 of 53




•   Support the District’s Strategic Plan, in compliance
with this order, to improve the educational system.

•   As appropriate, communicate to the community how
diversity, equity and opportunities for students impact
all children and improve the educational system.

•   Complete       Professional          Growth    Plan     and        Self-
Evaluation.

•   Perform such         other     duties     as   assigned       by    the
superintendent.

•   Supervision of school system employees under CEO
supervision:

o   Designate role responsibility and authority for
personnel under his supervision.
o   Conduct performance observations and evaluations of
immediate staff members according to established
procedures with the Parish Personnel Evaluation Plan.
o   Ensure the appropriate approval or denial of request
for leave (annual or personal) for staff members under
his supervision.

•   Evaluation:        Criteria established by School Board
policy.

_______________________________________________________

II. ROLE OF COURT COMPLIANCE OFFICER

    The Court Compliance Officer’s (“CCO”) appointment

as set forth in Rec. Doc. 1204 shall continue until the

court orders otherwise.          Until further notice, the court


                                    51
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 52 of 53




suspends the provisions of Rec. Doc. 876-4, page 29,

beginning at the first full paragraph and continuing

through the second paragraph.

      The provisions of Rec. Doc. 876-4, page 29, paragraph

4, are modified to provide that the CCO’s annual report

shall be filed within thirty (30) days of the annual

student population reporting provided each October by the

school system to the Louisiana Department of Education

(“LDOE”).     Upon providing the final beginning of school

year student population figures to the LDOE each school

year, the school system shall immediately provide to the

CCO and all lead counsel the student population figures

that it provides to the LDOE.

      In addition, and consistent with this order, the CCO

shall (a) receive the reports provided for in this order;

(b) monitor the school system’s compliance with the terms

and   provisions     of   this    order,     including      information

provided in the reports submitted by the defendant’s

Settlement Counsel, and any other relevant facts or

circumstances; (c) interact with the court as the court

                                    52
  Case 2:65-cv-15556-ILRL-JVM Document 1661 Filed 03/31/21 Page 53 of 53




shall designate; (d) make inquiries of the school system

where deemed necessary to evaluate compliance with the

terms and provisions of this order; (e) communicate with

counsel for the parties, the superintendent and/or the

Chief Equity Officer as deemed necessary; and (f) include

in the CCO’s annual report information regarding the

school system’s compliance with the terms and provisions

of this order.       Particular attention shall be given by

the   CCO   to   compliance      issues     arising     in   employment

practices, student assignment matters, and facilities

planning and implementation.

      The provisions of Rec. Doc. 1326 regarding the CCO’s

compensation shall continue to apply unless and until

modified by the court and said compensation shall be paid

by the School Board.




SO ORDERED this 30th day of March 2021

/s/ Senior Judge Ivan L. R. Lemelle




                                    53
